DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 09/26/2022, with respect to the objection to the specification have been fully considered and are persuasive. 
Upon review, the objection to the specification appears to have been made in error. Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 09/26/2022, with respect to the objection to claim 3 have been fully considered and are persuasive.  
The amendments to claim 3 remove the extraneous comma. Accordingly, the objection to claim 3 has been withdrawn. 
Applicant’s arguments, see Pgs. 7-8, filed 09/26/2022, with respect to the 35 USC 112(b) rejection of claims 1-20 have been fully considered and are partially persuasive.  
Regarding independent claims 1,9, and 16, the Examiner is in agreement with Applicant’s arguments. The term ‘laterals’ has been amended to ‘lateral faces’. Further, “a cover overmold…” has been amended to “a cover overmolded…”, thereby providing clarity regarding the intended structure of the cover. The amendments further resolve the lack of antecedent basis for the term “the cover” by clearly claiming that “each of the lateral faces comprises: a cover…” The Examiner is in further agreement that the amendments to the independent claims corrects the antecedent basis for the term “each cover” in claims 2 and 6.
Regarding claims 4, 12, and 19, the Examiner is in agreement with Applicant’s arguments, as the amendments correct any ambiguity caused by the now-removed term ‘lateral’. 
Accordingly, the 35 USC 112(b) rejection of claims 1-20 is withdrawn. 
Applicant’s arguments, see Pgs. 8-10, filed 09/26/2022, with respect to the 35 USC 103 rejections of claims 1-20 have been fully considered and are persuasive.  
The Examiner is in agreement with Applicant’s argument that Pacala, Mori, and Hall fail to teach or suggest (emphasis added): “an enclosure in a polygonal prism shape enclosing the transmitter and the receiver, the enclosure comprising a plurality of lateral faces, wherein every two adjacent lateral faces are connected to each other, wherein each of the lateral faces comprises: a cover overmolded with a first waterproof material; and a first cap head screw configured to fix the cover on the lateral face to a cover on an adjacent lateral face connecting to the lateral face.” However, the Examiner notes that such an arrangement of limitations was not present in a previously-examined claim set and therefore necessitates further search and consideration. Accordingly, the 35 USC 103 rejections of claims 1-20 has been withdrawn. Upon further search and consideration, a new rejection is made in view of Pacala, Mori, and Pinter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. (US 2019/0179028 A1), hereinafter Pacala, in view of Mori et al. (US 2019/0137259 A1), hereinafter Mori, and in further view of Pinter et al. (US 2020/0134773 A1), hereinafter Pinter.

Regarding claim 1, Pacala teaches a Light Detection and Ranging (LiDAR) system, comprising:
a transmitter configured to emit a light beam;
Pacala teaches ([0165]): "Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."
a receiver configured to receive the light beam reflected by an object;
Pacala teaches ([0165]): "Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."
and an enclosure… enclosing the transmitter and the receiver,
Pacala teaches ([0165]): "Once all the internal components are assembled, enclosure 830 can be dropped over the entire assembly and affixed to base 700, e.g., using one or more screws as well as adhesive, if required to achieve a more robust seal. Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."
wherein each of the lateral faces comprises: a cover…
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements."
However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori teaches a laser sensor and manufacturing method for exterior component, comprising:
[a cover overmolded] with a first waterproof material;
Mori teaches ([0052]): "According to the laser sensor and the like described above, since the optical window 53 is not needed to be joined to the holder 54 in a separate step because the optical window 53 and the holder 54 of the exterior component 50 are formed as the integrally-molded product made of the resin, there is no joining layer of the like between the optical window 53 and the holder 54. Therefore, there is no influence on the surface shape of the optical window 53, the dustproof and waterproof properties are excellent, and maintenance is also easy."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala to incorporate the teachings of Mori to provide a cover overmolded with a first waterproof material. Pacala and Mori are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0052]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.
However, while Pacala does teach the use of screws for fixing a cover ([0165]), neither Pacala nor Mori describe a configuration which fixes the cover on the lateral face to a cover on an adjacent lateral face connecting to the lateral face. Pinter teaches machine vision systems, comprising:
...in a polygonal prism shape...
Pinter teaches ([0126]): "Turning to FIGS. 13A-C, a machine vision system 1300a-c may include ring light 1305a-c similar to, for example, ring light 805a,b of FIGS. 8A and 8B. The ring light 1305a-c may include a plurality of housing side portions 1314a,c, a top housing portion 1315a-c and a bottom housing portion 1312a-c defining, for example, a hexagon shape housing. While the ring light 1305a-c is shown in FIGS. 13A and B as defining a hexagon shape, the housing side portions 1314a,c, the a top housing portion 1315a-c and the bottom housing portion 1312a-c, may define any shape (e.g., a circular shape, a square shape, a rectangular shape, a pentagon shape, a heptagon, an octagon, or any suitable polygon shape)."
the enclosure comprising a plurality of lateral faces, wherein every two adjacent lateral faces are connected to each other,
Referring to FIG. 13A, included below, the plurality of lateral faces of the machine vision system 1300a are depicted as being connected to adjacent lateral faces through the use of screws. FIG. 13B, included below, further illustrates that the lateral faces are connected using the screws.

    PNG
    media_image1.png
    646
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    594
    660
    media_image2.png
    Greyscale


and a first cap head screw configured to fix the cover on the lateral face to a cover on an adjacent lateral face connecting to the lateral face.
FIG. 13B, included above, illustrates a first cap head screw configured to fix the cover on the lateral face to a cover on an adjacent lateral face connecting to the lateral face.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala and Mori to incorporate the teachings of Pinter to provide that the polygonal prism-shaped enclosure comprises a plurality of lateral faces, wherein every two adjacent lateral faces are connected to each other, and a first cap head screw configured to fix the cover on the lateral face to a cover on an adjacent lateral face connecting to the lateral face. Pacala, Mori, and Pinter are each directed towards similar pursuits in the field of laser imaging systems.  Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Pinter, as the modular arrangement of Pinter allows for housings in multiple polygonal prism shapes, such as pentagons, hexagons, heptagons, or octagons (see at least [0126]).

Regarding claim 2, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 1. Pacala further teaches:
a window holder disposed on each of the covers, configured to hold a window for letting out and letting in the light beam;
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements." Pacala further teaches ([0116]): "In some embodiments, window 504 can extend fully around a periphery of enclosure 508 and be attached to base housing 502 and lid 506 in a fixed relationship." 
and a second cap head screw configured to fix the window holder to the cover.
FIG. 8A, included above, depicts two features intended to provide a screw/bolt connection between enclosure 830 and base 700. Pacala teaches ([0165]): "Once all the internal components are assembled, enclosure 830 can be dropped over the entire assembly and affixed to base 700, e.g., using one or more screws as well as adhesive, if required to achieve a more robust seal.”

Regarding claim 3, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 2. However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori further teaches:
an edge of the cover in contact with the connecting cover is covered with the first waterproof material.
Mori teaches ([0052]): "According to the laser sensor and the like described above, since the optical window 53 is not needed to be joined to the holder 54 in a separate step because the optical window 53 and the holder 54 of the exterior component 50 are formed as the integrally-molded product made of the resin, there is no joining layer of the like between the optical window 53 and the holder 54. Therefore, there is no influence on the surface shape of the optical window 53, the dustproof and waterproof properties are excellent, and maintenance is also easy." The Examiner notes that an integrally-molded window 53 and holder 54 of the exterior component 50 being formed of the same waterproof resin would extend to the edges of the window 53 and the holder 54. FIG. 1 is included below to illustrate the physical arrangement of these components.

    PNG
    media_image3.png
    800
    891
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala, Mori, and Pinter to further incorporate the teachings of Mori to provide that an edge of the cover in contact with the connecting cover is covered with the first waterproof material. Pacala, Mori, and Pinter are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0052]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 4, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 3. However, Pacala does not outright teach that each of the first and second cap head screw comprises a second waterproof material plating a lateral surface of a cap head of the first and second cap head screw. Mori further teaches:
each of the first and second cap head screw comprises a second waterproof material plating a lateral surface of a cap head of the first and second cap head screw.
Mori teaches ([0051]): "After the light shielding treatment step, the main exterior part 51 is obtained by removing the mask MA from the optical window 53 as illustrated in FIG. 5D. After that, the edge part 51a of the main exterior part 51 and the edge part 52a of the sub-exterior part 52 are positioned in a state in which the built-in components are incorporated and fixed inside the sub-exterior part 52 manufactured in a separate step, and are fixed with fasteners such as bolts via a sealing member formed of a material such as fluororubber for dustproof and waterproof."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala, Mori, and Pinter to further incorporate the teachings of Mori to provide that each of the first and second cap head screw comprises a second waterproof material plating a lateral surface of a cap head of the first and second cap head screw. Pacala, Mori, and Pinter are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0051]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 5, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 4. However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori further teaches:
at least one of the first waterproof material or the second waterproof material is rubber.
Mori teaches ([0051]): "After the light shielding treatment step, the main exterior part 51 is obtained by removing the mask MA from the optical window 53 as illustrated in FIG. 5D. After that, the edge part 51a of the main exterior part 51 and the edge part 52a of the sub-exterior part 52 are positioned in a state in which the built-in components are incorporated and fixed inside the sub-exterior part 52 manufactured in a separate step, and are fixed with fasteners such as bolts via a sealing member formed of a material such as fluororubber for dustproof and waterproof."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala, Mori, and Pinter to further incorporate the teachings of Mori to provide that at least one of the first waterproof material or the second waterproof material is rubber. Pacala, Mori, and Pinter are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0051]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 6, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 1. Pacala further teaches:
each cover is detachable from the enclosure.
Pacala teaches ([0165]): "Once all the internal components are assembled, enclosure 830 can be dropped over the entire assembly and affixed to base 700, e.g., using one or more screws as well as adhesive, if required to achieve a more robust seal. Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."  

Regarding claim 7, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 1. However, neither Pacala nor Mori outright teach that the enclosure comprises 6 or 8 lateral faces. Pinter further teaches:
the enclosure comprises 6 or 8 lateral faces.
Pinter teaches ([0126]): "Turning to FIGS. 13A-C, a machine vision system 1300a-c may include ring light 1305a-c similar to, for example, ring light 805a,b of FIGS. 8A and 8B. The ring light 1305a-c may include a plurality of housing side portions 1314a,c, a top housing portion 1315a-c and a bottom housing portion 1312a-c defining, for example, a hexagon shape housing. While the ring light 1305a-c is shown in FIGS. 13A and B as defining a hexagon shape, the housing side portions 1314a,c, the a top housing portion 1315a-c and the bottom housing portion 1312a-c, may define any shape (e.g., a circular shape, a square shape, a rectangular shape, a pentagon shape, a heptagon, an octagon, or any suitable polygon shape)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala, Mori, and Pinter to further incorporate the teachings of Pinter to provide that the enclosure comprises 6 or 8 lateral faces. Pacala, Mori, and Pinter are each directed towards similar pursuits in the field of laser imaging systems.  Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Pinter, as the modular arrangement of Pinter allows for housings in multiple polygonal prism shapes, such as pentagons, hexagons, heptagons, or octagons (see at least [0126]).

Regarding claim 8, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 7. Pacala further teaches:
a motor disposed within the enclosure, configured to generate a relative rotation between the transmitter and the enclosure.
Pacala teaches ([0017]): "In some embodiments a light ranging system includes a shaft; a first circuit board assembly that includes a stator assembly comprising a plurality of stator elements arranged about the shaft on a surface of the first circuit board assembly; a second circuit board assembly rotationally coupled to the shaft, wherein the second circuit board assembly includes a rotor assembly comprising a plurality of rotor elements arranged about the shaft on a surface of the second circuit board assembly such that the plurality of rotor elements are aligned with and spaced apart from the plurality of stator elements; a light ranging device coupled to rotate with the second circuit board assembly, the light ranging device including a light source configured to transmit light pulses to objects in a surrounding environment, and detector circuitry configured to detect reflected portions of the light pulses that are reflected from the objects in the surrounding environment and to compute ranging data based on the reflected portion of the light pulses;" Pacala further teaches ([0092]): "The brushless electric motor assembly includes a stator assembly 362 integrated onto a printed circuit board of the lower circuit board assembly 360 and a rotor assembly 382 integrated onto a printed circuit board of the upper circuit board assembly 380... Furthermore, the motor driver circuit 364 can be electrically connected to a base controller 366 such that the base controller 366 can control the rotation rate of the rotor assembly and thus the rotation rate (i.e., frame rate) of the light ranging device 320."

Regarding claim 9, Pacala teaches a Light Detection and Ranging (LiDAR) system, made by performing a LiDAR manufacturing method, the LiDAR manufacturing method comprising:
fixing a plurality of covers… to form lateral faces of an enclosure…
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements."
and disposing a transmitter configured to emit a light beam and a receiver configured to receive the light beam reflected by an object in the enclosure.
Pacala teaches ([0165]): "Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."
However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori teaches a laser sensor and manufacturing method for exterior component, comprising:
[a plurality of covers overmolded] with a first waterproof material…
Mori teaches ([0052]): "According to the laser sensor and the like described above, since the optical window 53 is not needed to be joined to the holder 54 in a separate step because the optical window 53 and the holder 54 of the exterior component 50 are formed as the integrally-molded product made of the resin, there is no joining layer of the like between the optical window 53 and the holder 54. Therefore, there is no influence on the surface shape of the optical window 53, the dustproof and waterproof properties are excellent, and maintenance is also easy."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala to incorporate the teachings of Mori to provide covers overmolded with a first waterproof material. Pacala and Mori are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0052]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.
However, neither Pacala nor Mori outright teach that the polygonal prism-shaped enclosure comprises a plurality of lateral faces, wherein the cover on each lateral face is fixed to two connecting covers of two adjacent lateral faces connecting to the lateral face using a plurality of first cap head screws. Pinter teaches machine vision systems, comprising:
…in a polygonal prism shape…
Pinter teaches ([0126]): "Turning to FIGS. 13A-C, a machine vision system 1300a-c may include ring light 1305a-c similar to, for example, ring light 805a,b of FIGS. 8A and 8B. The ring light 1305a-c may include a plurality of housing side portions 1314a,c, a top housing portion 1315a-c and a bottom housing portion 1312a-c defining, for example, a hexagon shape housing. While the ring light 1305a-c is shown in FIGS. 13A and B as defining a hexagon shape, the housing side portions 1314a,c, the a top housing portion 1315a-c and the bottom housing portion 1312a-c, may define any shape (e.g., a circular shape, a square shape, a rectangular shape, a pentagon shape, a heptagon, an octagon, or any suitable polygon shape)."
using a plurality of first cap head screws, wherein the cover on each lateral face is fixed to two connecting covers of two adjacent lateral faces connecting to the lateral face;
Referring to FIG. 13A, included above, the plurality of lateral faces of the machine vision system 1300a are depicted as being connected to adjacent lateral faces through the use of screws. FIG. 13B, included above, further illustrates that the lateral faces are connected using the screws.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala and Mori to incorporate the teachings of Pinter to provide that the polygonal prism-shaped enclosure comprises a plurality of lateral faces, wherein the cover on each lateral face is fixed to two connecting covers of two adjacent lateral faces connecting to the lateral face using a plurality of first cap head screws. Pacala, Mori, and Pinter are each directed towards similar pursuits in the field of laser imaging systems.  Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Pinter, as the modular arrangement of Pinter allows for housings in multiple polygonal prism shapes, such as pentagons, hexagons, heptagons, or octagons (see at least [0126]).

Regarding claim 10, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 9. Pacala further teaches:
the LiDAR manufacturing method further comprises: disposing a window holder on each of the covers, configured to hold a window for letting out and letting in the light beam;
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements." Pacala further teaches ([0116]): "In some embodiments, window 504 can extend fully around a periphery of enclosure 508 and be attached to base housing 502 and lid 506 in a fixed relationship." The Examiner notes that the above assembly is fixed to base 700 (see at least [0165]); in other words, the above assembly is disposed on each of the covers.
and fixing the window holder to the cover using a second head screw.
FIG. 8A, included below, depicts two features intended to provide a screw/bolt connection between enclosure 830 and base 700. Pacala teaches ([0165]): "Once all the internal components are assembled, enclosure 830 can be dropped over the entire assembly and affixed to base 700, e.g., using one or more screws as well as adhesive, if required to achieve a more robust seal.”

    PNG
    media_image4.png
    831
    341
    media_image4.png
    Greyscale

Regarding claim 11, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 10. However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori further teaches:
the manufacturing method further comprises: covering an edge of the cover in contact with a connecting cover with the first waterproof material.
Mori teaches ([0052]): "According to the laser sensor and the like described above, since the optical window 53 is not needed to be joined to the holder 54 in a separate step because the optical window 53 and the holder 54 of the exterior component 50 are formed as the integrally-molded product made of the resin, there is no joining layer of the like between the optical window 53 and the holder 54. Therefore, there is no influence on the surface shape of the optical window 53, the dustproof and waterproof properties are excellent, and maintenance is also easy." The Examiner notes that an integrally-molded window 53 and holder 54 of the exterior component 50 being formed of the same waterproof resin would extend to the edges of the window 53 and the holder 54. FIG. 1 is included above to illustrate the physical arrangement of these components.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala, Mori, and Pinter to further incorporate the teachings of Mori to provide covering an edge of the cover in contact with a connecting cover with the first waterproof material. Pacala, Mori, and Pinter are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0052]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 12, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 11. However, Pacala does not outright teach plating a lateral surface of a cap head of each first and second cap head screw with a second waterproof material. Mori further teaches:
the manufacturing method further comprises: plating a lateral surface of a cap head of each first and second cap head screw with a second waterproof material.
Mori teaches ([0051]): "After the light shielding treatment step, the main exterior part 51 is obtained by removing the mask MA from the optical window 53 as illustrated in FIG. 5D. After that, the edge part 51a of the main exterior part 51 and the edge part 52a of the sub-exterior part 52 are positioned in a state in which the built-in components are incorporated and fixed inside the sub-exterior part 52 manufactured in a separate step, and are fixed with fasteners such as bolts via a sealing member formed of a material such as fluororubber for dustproof and waterproof."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala, Mori, and Pinter to further incorporate the teachings of Mori to provide plating a lateral surface of a cap head of each first and second cap head screw with a second waterproof material. Pacala, Mori, and Pinter are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0051]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 13, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 12. However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori further teaches:
at least one of the first waterproof material or the second waterproof material is rubber.
Mori teaches ([0051]): "After the light shielding treatment step, the main exterior part 51 is obtained by removing the mask MA from the optical window 53 as illustrated in FIG. 5D. After that, the edge part 51a of the main exterior part 51 and the edge part 52a of the sub-exterior part 52 are positioned in a state in which the built-in components are incorporated and fixed inside the sub-exterior part 52 manufactured in a separate step, and are fixed with fasteners such as bolts via a sealing member formed of a material such as fluororubber for dustproof and waterproof."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala, Mori, and Pinter to further incorporate the teachings of Mori to provide that at least one of the first waterproof material or the second waterproof material is rubber. Pacala, Mori, and Pinter are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0051]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 14, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 9. Pacala further teaches:
each cover is detachable from the enclosure.
Pacala teaches ([0165]): "Once all the internal components are assembled, enclosure 830 can be dropped over the entire assembly and affixed to base 700, e.g., using one or more screws as well as adhesive, if required to achieve a more robust seal. Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."  FIG. 8A, included above, illustrates the detachable nature of the cover(s).

Regarding claim 15, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 9. However, neither Pacala nor Mori outright teach that the enclosure comprises 6 or 8 lateral faces. Pinter further teaches:
the enclosure comprises 6 or 8 lateral faces.
Pinter teaches ([0126]): "Turning to FIGS. 13A-C, a machine vision system 1300a-c may include ring light 1305a-c similar to, for example, ring light 805a,b of FIGS. 8A and 8B. The ring light 1305a-c may include a plurality of housing side portions 1314a,c, a top housing portion 1315a-c and a bottom housing portion 1312a-c defining, for example, a hexagon shape housing. While the ring light 1305a-c is shown in FIGS. 13A and B as defining a hexagon shape, the housing side portions 1314a,c, the a top housing portion 1315a-c and the bottom housing portion 1312a-c, may define any shape (e.g., a circular shape, a square shape, a rectangular shape, a pentagon shape, a heptagon, an octagon, or any suitable polygon shape)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala, Mori, and Pinter to further incorporate the teachings of Pinter to provide that the enclosure comprises 6 or 8 lateral faces. Pacala, Mori, and Pinter are each directed towards similar pursuits in the field of laser imaging systems.  Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Pinter, as the modular arrangement of Pinter allows for housings in multiple polygonal prism shapes, such as pentagons, hexagons, heptagons, or octagons (see at least [0126]).

Regarding claim 16, Pacala teaches a Light Detection and Ranging (LiDAR) system, comprising:
a transmitter configured to emit a light beam;
Pacala teaches ([0165]): "Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."
a receiver configured to receive the light beam reflected by an object;
Pacala teaches ([0165]): "Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."
and a plurality of covers forming lateral faces of a waterproof enclosure...
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements."
wherein each of the lateral faces comprises: a cover…
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements."
and a window holder disposed on the cover, configured to hold a window for letting out and letting in the light beam;
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements." Pacala further teaches ([0116]): "In some embodiments, window 504 can extend fully around a periphery of enclosure 508 and be attached to base housing 502 and lid 506 in a fixed relationship."
However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori teaches a laser sensor and manufacturing method for exterior component, comprising:
[a cover overmolded] with a first waterproofed material;
Mori teaches ([0052]): "According to the laser sensor and the like described above, since the optical window 53 is not needed to be joined to the holder 54 in a separate step because the optical window 53 and the holder 54 of the exterior component 50 are formed as the integrally-molded product made of the resin, there is no joining layer of the like between the optical window 53 and the holder 54. Therefore, there is no influence on the surface shape of the optical window 53, the dustproof and waterproof properties are excellent, and maintenance is also easy."
…first waterproof screws…
Mori teaches ([0051]): "After the light shielding treatment step, the main exterior part 51 is obtained by removing the mask MA from the optical window 53 as illustrated in FIG. 5D. After that, the edge part 51a of the main exterior part 51 and the edge part 52a of the sub-exterior part 52 are positioned in a state in which the built-in components are incorporated and fixed inside the sub-exterior part 52 manufactured in a separate step, and are fixed with fasteners such as bolts via a sealing member formed of a material such as fluororubber for dustproof and waterproof."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala to incorporate the teachings of Mori to provide a cover overmolded with a first waterproof material. Pacala and Mori are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0052]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.
However, neither Pacala nor Mori outright teach that the polygonal prism-shaped enclosure comprises a plurality of lateral faces, wherein the cover of each lateral face is fixed to the covers of two adjacent lateral faces using a plurality of first waterproof screws. Pinter teaches machine vision systems, comprising:
…in a polygonal prism shape…
Pinter teaches ([0126]): "Turning to FIGS. 13A-C, a machine vision system 1300a-c may include ring light 1305a-c similar to, for example, ring light 805a,b of FIGS. 8A and 8B. The ring light 1305a-c may include a plurality of housing side portions 1314a,c, a top housing portion 1315a-c and a bottom housing portion 1312a-c defining, for example, a hexagon shape housing. While the ring light 1305a-c is shown in FIGS. 13A and B as defining a hexagon shape, the housing side portions 1314a,c, the a top housing portion 1315a-c and the bottom housing portion 1312a-c, may define any shape (e.g., a circular shape, a square shape, a rectangular shape, a pentagon shape, a heptagon, an octagon, or any suitable polygon shape)."
wherein the cover of each lateral face is fixed to the covers of two adjacent lateral faces using a plurality of first… screws.
Referring to FIG. 13A, included above, the plurality of lateral faces of the machine vision system 1300a are depicted as being connected to adjacent lateral faces through the use of screws. FIG. 13B, included above, further illustrates that the lateral faces are connected using the screws.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala and Mori to incorporate the teachings of Pinter to provide that the polygonal prism-shaped enclosure comprises a plurality of lateral faces, wherein the cover of each lateral face is fixed to the covers of two adjacent lateral faces using a plurality of first waterproof screws. Pacala, Mori, and Pinter are each directed towards similar pursuits in the field of laser imaging systems.  Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Pinter, as the modular arrangement of Pinter allows for housings in multiple polygonal prism shapes, such as pentagons, hexagons, heptagons, or octagons (see at least [0126]).

Regarding claim 17, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 16. Pacala further teaches:
a plurality of second waterproof screws configured to fix the window holders to the covers.
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements." Pacala further teaches ([0116]): "In some embodiments, window 504 can extend fully around a periphery of enclosure 508 and be attached to base housing 502 and lid 506 in a fixed relationship." The Examiner notes that the above assembly is fixed to base 700 (see at least [0165]); in other words, the above assembly including the window holder is disposed on each of the covers. FIG. 8A, included above, depicts two features intended to provide a screw/bolt connection between enclosure 830 and base 700.

Regarding claim 18, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 17. However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori further teaches:
each edge of each cover is covered with the first waterproof material.
Mori teaches ([0052]): "According to the laser sensor and the like described above, since the optical window 53 is not needed to be joined to the holder 54 in a separate step because the optical window 53 and the holder 54 of the exterior component 50 are formed as the integrally-molded product made of the resin, there is no joining layer of the like between the optical window 53 and the holder 54. Therefore, there is no influence on the surface shape of the optical window 53, the dustproof and waterproof properties are excellent, and maintenance is also easy." The Examiner notes that an integrally-molded window 53 and holder 54 of the exterior component 50 being formed of the same waterproof resin would extend to the edges of the window 53 and the holder 54. FIG. 1 is included above to illustrate the physical arrangement of these components.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala, Mori, and Pinter to further incorporate the teachings of Mori to provide that each edge of each cover is covered with the first waterproof material. Pacala, Mori, and Pinter are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0052]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 19, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 18. However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori further teaches:
each of the first and the second waterproof screws comprises a second waterproof material plating a lateral surface of a cap head of each of the first and the second waterproof screw.
Mori teaches ([0051]): "After the light shielding treatment step, the main exterior part 51 is obtained by removing the mask MA from the optical window 53 as illustrated in FIG. 5D. After that, the edge part 51a of the main exterior part 51 and the edge part 52a of the sub-exterior part 52 are positioned in a state in which the built-in components are incorporated and fixed inside the sub-exterior part 52 manufactured in a separate step, and are fixed with fasteners such as bolts via a sealing member formed of a material such as fluororubber for dustproof and waterproof."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala, Mori, and Pinter to further incorporate the teachings of Mori to provide that each of the first and the second waterproof screws comprises a second waterproof material plating a lateral surface of a cap head of each of the first and the second waterproof screw. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0051]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 20, Pacala, Mori, and Pinter teach the aforementioned limitations of claim 19. However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori further teaches:
at least one of the first waterproof material or the second waterproof material is rubber.
Mori teaches ([0051]): "After the light shielding treatment step, the main exterior part 51 is obtained by removing the mask MA from the optical window 53 as illustrated in FIG. 5D. After that, the edge part 51a of the main exterior part 51 and the edge part 52a of the sub-exterior part 52 are positioned in a state in which the built-in components are incorporated and fixed inside the sub-exterior part 52 manufactured in a separate step, and are fixed with fasteners such as bolts via a sealing member formed of a material such as fluororubber for dustproof and waterproof."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala, Mori, and Pinter to further incorporate the teachings of Mori to provide that at least one of the first waterproof material or the second waterproof material is rubber. Pacala, Mori, and Pinter are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0051]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kajiyama et al. (US 2019/0107609 A1) teaches a wind measurement apparatus and LiDAR apparatus wherein the LiDAR casing is waterproof (see at least [0052]). Eichenholz et al. (US 2018/0284280 A1) teaches non-uniform separation of detector array elements in a LiDAR system, wherein detector arrays can have a plurality of polygonal geometries (e.g., square, rectangular, hexagonal; see at least [0182]). Hall (US 2011/0216304 A1) teaches a LiDAR enclosure in a polygonal prism shape (see at least FIG. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662